UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Revised Order of Restitution
V. 18 Cr. 323 (JSR)
EZRA CHOWAIKI,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Daniel M. Tracer, Assistant United
States Attorney, of counsel, andthe Order of Restitution previously entered in this case, itis hereby
ORDERED that:

1. Amount of Restitution. The amount of restitution owed by EZRA CHOWAIKI, the
Defendant, is hereby reduced to $5,319,500.00 pursuant to the Revised Schedule of Victims
attached hereto (the “Revised Schedule”). The names, addresses, and specific amounts owed to
each remaining victim are set forth in the Revised Schedule. Upon advice of a change of victim’s
address, the Clerk of the Court is authorized to send payments to the new address without further
order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Revised Schedule shall be
filed under seal, except that copies may be retained and used or disclosed by the Government, the
Clerk’s Office, and the Probation Department, as need be to effect and enforce this Order, without

further order of this Court.

 

 

 

 

 

 

 

 
Dated: New York, New York

hy

HONORABLE JED S AK OFF
UNITED STATES rornter JUDGE

 

 

 

 

 

 

 
